

115 HR 2894 IH: Tick-Borne Disease Prevention Act
U.S. House of Representatives
2017-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2894IN THE HOUSE OF REPRESENTATIVESJune 13, 2017Mr. Keating introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to provide for education and outreach with respect to the
			 prevention and treatment of tick-borne illnesses.
	
 1.Short titleThis Act may be cited as the Tick-Borne Disease Prevention Act. 2.Education and outreach with respect to the prevention and treatment of tick-borne illnessesPart B of title III of the Public Health Service Act is amended by inserting after section 317T (42 U.S.C. 247b–22) the following new section:
			
				317U.Education and outreach with respect to the prevention and treatment of tick-borne illnesses
 (a)Public materials on prevention and treatmentBeginning not later than 180 days after the date of the enactment of this section, the Secretary, acting through the Centers for Disease Control and Prevention, shall publish and periodically update materials for both the public and for health care providers, relating to prevention and treatment procedures for tick-borne illnesses.
 (b)Health care provider training materialsBeginning not later than 180 days after the date of the enactment of this section, the Secretary, acting through the Centers for Disease Control and Prevention, shall publish and periodically update training materials for health care providers on preventing and treating tick-borne disease..
		